Citation Nr: 1115139	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO. 07-10 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a back disorder.

2. Entitlement to service connection for a heart disorder, to include as due to herbicide exposure.

3. Entitlement to service connection for diabetes mellitus type 2, to include as due to herbicide exposure.

4. Entitlement to service connection for hypertension, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESSES AT HEARING ON APPEAL

Appellant and F. B.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the Veteran's February 2006 request to reopen his claim for service connection for a back disorder, and denied his claims for service connection for a heart disorder, diabetes mellitus type 2, and hypertension.

In March 2007, the Veteran failed to appear at a hearing at the RO with a Decision Review Officer (DRO); the Veteran had been provided adequate notice of the scheduling of the hearing in February 2007. The Veteran's appeal was remanded in December 2010 for a videoconference hearing before a Veterans Law Judge. The Veteran attended a hearing before the undersigned in February 2011.

At his hearing in February 2011, the Veteran mentioned that he had Parkinson's Disease and that he had injured his left arm in service. Therefore, these issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of new and material evidence to reopen a claim for service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In February 2011, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal with regard to the issues of service connection for a heart disorder, service connection for diabetes mellitus type II, and service connection for hypertension be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the issues of service connection for a heart disorder, service connection for diabetes mellitus type II, and service connection for hypertension have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2010). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. The Veteran's appeal was certified to the Board in October 2008. At his February 2011 hearing before the undersigned, the Veteran withdrew his appeal regarding the issues of service connection for a heart disorder, service connection for diabetes mellitus type II, and service connection for hypertension. Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal with respect to these issues and they are dismissed.


ORDER

The appeal as to the issues of service connection for a heart disorder, service connection for diabetes mellitus type II, and service connection for hypertension is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's appeal. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims he has a current back disorder which is related to in service injuries in which he fell out of a truck and fell down the stairs during a fire drill at Fort Rucker. This claim was originally denied in a May 1997 rating decision. The Veteran did not appeal and that decision became final. The claim was again denied, based on a lack of new and material evidence, in May 2002. The Veteran disagreed with that decision and a statement of the case was issued in November 2006. The Veteran did not appeal and the May 2002 decision became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2010)].

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Changes to the definition of new and material evidence as set forth in 38 C.F.R. 
§ 3.156(a) have been made. These changes apply to claims to reopen received on or after August 29, 2001. See 66 Fed. Reg. 45,620 (August 29, 2001). As the Veteran filed his application to reopen his claim of entitlement to service connection for a back disorder in November 2007, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case.

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The May 2002 denial is the most recent final and binding decision on this claim, so it marks the starting point for determining whether there is new and material evidence to reopen this claim. See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis to determine whether a claim should be reopened and readjudicated on the underlying merits).

A review of the file reveals a number of outstanding medical records that must be obtained. Regulations provide that efforts must be made to secure all private medical records and VA records that may exist related to the Veteran's claim. 38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request." As for federal records, 38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile." If VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, or after continued efforts to obtain Federal records concludes that it is reasonable certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact. In such a case, VA must notify the Veteran of the identity of the records, the efforts VA made to obtain the records, a description of any further action VA will take on the claim, and notice that the Veteran is ultimately responsible for providing the evidence. 38 C.F.R. § 3.159(e)(i)-(iv) (2010).

At his hearing in February 2011, the Veteran reported receiving medical treatment for his back shortly after service, in 1963, at the San Juan VA Medical Center (VAMC). He reported being seen there again in 1970 or 1971. As these records may contain evidence relating to an in service injury, may show continuity of symptomatology, or may show a chronic disorder within one year of service, they should be obtained.

Also at his hearing in February 2011, the Veteran's representative reported that the Veteran and his wife had additional medical records which they intended to submit. Such records were not received by VA. The Veteran should be given an additional opportunity to submit these records.

In his original January 1997 claim, the Veteran identified several providers whom he saw for his back. In February 1997, VA requested that the Veteran provide additional information and authorization to obtain records for Drs. Sapia, Ayala, Diaz, and Martinez. Although the Veteran did not respond at that time, the Board finds that, given the necessity of a remand, the Veteran should be given an additional opportunity to provide information on these providers. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. Additional VCAA notice must be provided to the Veteran, including a description of the provisions of the VCAA, notice of the evidence required to substantiate the claim, and notice of the Veteran's responsibilities and VA's responsibilities in developing the evidence, including what evidence the Veteran is responsible to obtain and what evidence VA will obtain.

The Veteran stated at his February 2011 hearing that he had additional medical records to submit. Advise the Veteran that he should submit such records or provide VA with the information and authorization VA would need to obtain such records.

In 1997, the Veteran stated that he had received treatment for his back from Drs. Sapia, Ayala, Diaz, and Martinez. Advise the Veteran that he should submit such records or provide VA with the information and authorization VA would need to obtain such records.

2. Obtain the Veteran's current and complete San Juan VAMC treatment records, including records from 1963 and 1970-1971. Evidence of attempts to obtain these records should be associated with the claims file. Do not associate duplicate records with the claims file.

3. After completing the above action, the claim should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


